Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      16-JUL-2020
                                                      02:15 PM




                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


                         STATE OF HAWAII,
                  Respondent/Plaintiff-Appellee,

                                vs.

                          ETHAN FERGUSON,
                  Petitioner/Defendant-Appellant.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CR. NO. 16-1-0030)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
  and Circuit Judge Morikawa, in place of Pollack, J., recused)

         Petitioner Ethan Ferguson’s, application for writ of

certiorari filed on June 1, 2020, is hereby rejected.

         DATED:   Honolulu, Hawaii, July 16, 2020.

                            /s/ Mark E. Recktenwald

                            /s/ Paula A. Nakayama

                            /s/ Sabrina S. McKenna

                            /s/ Michael D. Wilson

                            /s/ Trish K. Morikawa